Chalmers, J.,
specially concurring.
If the city of Aberdeen was enjoying the proceeds of the liquor-license, under its charter of 1837, when the present Constitution was adopted, I do not think that the decision of this case would be affected at all by the constitutional provision. The Constitution devotes to' the school-fund “ all moneys received for licenses granted under the general laws of the State for the sale of intoxicating liquors.” A charter is not a general law; and if the city of Aberdeen was receiving, and was entitled to receive, the money by virtue of a provision of its charter, at the date of the adoption of the Constitution, its right to do so was iu no mauuer affected by that instrument.
By the second amendment to the Constitution, adopted at the general election of November, 1875, the word “ general ” was stricken out before the word “laws.” Acts 1876, p-2. Since that time, the rule would be different; but this suit involves amounts received before its adoption.
If the city enjoyed the proceeds of liquor-licenses under the special provision of its charter, it would not be affected by the general law in the Code of 1871, because the Code in nowise affects special or local laws. Code 1871, sects. 8-10.
But I concur in thinking that the right conferred upon the city by the charter of 1837 was lost by the adoption of the charter of 1854, which contains no grant of the proceeds of liquor-licenses, but confers the right to tax and license saloons for retailing liquors •“ according to the existing regulations of *532this State concerning such retailing.” Clearly, the proceeds of the licenses must go according to the general existing regulations of the State, and these regulations were changed and repealed by the Constitution of 1869 and the Code of 1871.
By the thirty-third section of the charter of 1854, “ all property, real and personal, and all rights and claims ” theretofore belonging to the town of Aberdeen, are preserved ; but, manifestly, this applied to property rights and claims, moneyed demands, dioses in action, and the like, and does not embrace liquor-licenses, which, by the sixteenth section, are to be governed by the existing regulations of this State concerning retailing.
There are no express words of repeal in the charter of 1854, but it is manifestly a very elaborate and completely new and independent charter, intended to constitute a perfect system within itself. Whenever this is the case, the new law operates a repeal of all omitted portions of former laws on the same subject. Myers v. Marshall County, 55 Miss. 345.
Since the adoption of the charter of 1854, the proceeds of liquor-licenses in Aberdeen have been governed by the general laws of the State,' and have belonged, since the adoption of the present Constitution, to the common-school fund.